 In the Matter of THE NATIONAL LIFE AED ACCIDENT INSURANCE COM-PANYandINDUSTRIALAND ORDINARY INSURANCEAGENTS' UNION#21623, AFLCase No. 5-R-1626.-Decided September21, 1944Mr. Douglas Henry,of Nashville,Tenn., for the Company.Mr. George L. Russ,of Washington,D. C., for the Union.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Industrial and Ordinary InsuranceAgent's Union #21623, AFL, herein called the Union, alleging thata question affecting'commerce had arisen concerning the representa-tion of employees of The National Life and Accident Insurance Com-pany, Nashville, Tennessee, herein called the Company, the NationalLaborRelationsBoard provided for an appropriate hearing upondue notice before George L. Weasler, Trial Examiner. Said hear-ing was held at Baltimore, Maryland, on August 16, 1944.The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard,to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe National Life and, Accident Insurance Company, a Tennesseecorporation with its home office and principal place of business inNashville,Tennessee,is engaged in life, health and accident insurance58 N. L. R. B., No 84439 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD°business on the non-participating plan in 21 States of the UnitedStates, including the State of Maryland.On December 31, 1943, theCompany was the 40th largest life insurance company in the UnitedStates in terms of assets.On that date the Company had 4,274,032policies in force, having a total face value of $1,128,224,814; and341,684 policies of health and accident insurance.Its assets amountedto $131,448,696.56.The Company had $4,840,138.95 on deposit in 83banks and trust companies located in 22 States, and had acquired,through mortgage foreclosure, property located in 5 S`ates.1We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDIndustrial and OrdinaryInsuranceAgents' Union #21623, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of theCompany.III.THE QUESTION CONCERNING- REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the,Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union claims as appropriate a State-wide unit of all industrialagents working out of the Company's district offices in the State ofMaryland,' excluding managers,, superintendents or assistant manag-ers, clerical employees, and special representatives.The Companytakes no position as to the appropriateness of such a unit.We find that all industrial agents working out of the district officesof the Company located in the State of Maryland, excluding manag-ers, superintendents or assistant managers, clerical employees' and'SeeMatter of The National Life and Accident Insurance Company,57 N L. It. B.1119.2The Board agent reported that the Union presented 7 membership applications, andthat there are 16 employees in the appropriate unit.3The Company presently has only one district office in the State of Maryland, which islocated in the City ofBaltimore. THE NATIONAL LIFE AND ACCIDENT INSURANCE COMPANY 441special representatives,' and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, Constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.,'V.THE DETERMINATIONCF REPRE:;ENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The National LifeInsurance Company, Nashville, Tennessee, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been discharged for cause,and have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Industrialand Ordinary Insurance Agents' Union #21623, AFL, for the purposesof collective bargaining.-4 Special representatives working in the State of Maryland are employees on assignmentfrom the home office in Tennessee and are not considered as employees of the districtofficesThe parties agreed to tl'eir exclusion5Matter of Metropolitan Life Insurance Company,56 N L R B,1635 and 1642.